UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-7983



OLADAYO OLADOKUN,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-04-1399-AW)


Submitted:   April 28, 2005                   Decided:   May 5, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oladayo Oladokun, Appellant Pro Se.     Thomas Michael DiBiagio,
United States Attorney, Barbara Slaymaker Sale, Assistant United
States Attorney, Baltimore, Maryland; Jane Frances Nathan, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Oladayo Oladokun seeks to appeal the district court’s

order denying his petition for writ of error coram nobis.    We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Oladokun v. United States, No. CA-04-1399-

AW (D. Md. filed Nov. 18, 2004 & entered Nov. 19, 2004).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                            AFFIRMED




                              - 2 -